Citation Nr: 0111966	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  98-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945.  He died on April [redacted], 1996.  The appellant is his 
widow. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in January 1998 by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1998, a statement of the case was issued in 
February 1998, and a substantive appeal was received in March 
1998.  A Board hearing was conducted at the RO in February 
2001. 


FINDINGS OF FACT

1.  By rating decision in October 1996, the RO denied 
entitlement to service connection for the cause of the 
veteran's death; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Certain evidence received since the October 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.

CONCLUSIONS OF LAW

1.  The October 1996 rating decision which denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's cause of death 
(gastrointestinal hemorrhage) was caused by complications 
arising from medications used to treat the veteran's 
psychiatric problems.  The appellant contends that the 
veteran's psychiatric problems were related to service.

The appellant's claim for service connection for the cause of 
the veteran's death was previously denied in an October 1996 
rating decision.  The appellant did not initiate an appeal 
from that determination, and that determination became final.  
38 U.S.C.A. § 7105(c).  However, a claim which is the subject 
of a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  The 
appellant attempted to reopen her claim, and the RO denied 
that request by rating decision in January 1998.  The present 
appeal ensued.

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted to 
VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant of prior evidence and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
Evidence is new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, regardless whether it 
changes the original outcome.  See Hodge, 155 F.3d at 1363.

Looking to the evidence which was of record in October 1996, 
the Board notes that the RO reviewed service medical records.  
Evidence received since the October 1996 rating decision 
includes a March 2001 statement (accompanied with a waiver of 
initial RO consideration of the evidence) from the veteran's 
private physician.  The March 2001 statement appears to be a 
medical opinion regarding a relationship between psychiatric 
disability and the veteran's service.  The physician also 
indicated that gastrointestinal bleeding was a rare 
complication of psychiatric medications.  It appears to the 
Board that the examiner's opinion was made after review of 
the claims file and was also based in part on his prior 
treatment of the veteran.  The Board views this new item of 
evidence as so significant that it must be reviewed in order 
to fairly decide the merits of the appellant's claim.  In 
other words, the Board finds that the evidence is new and 
material under 38 C.F.R. § 3.156, and the appellant's claim 
has been reopened.


ORDER

New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appeal is granted to 
this extent, subject to the directions set forth in the 
following remand section of this decision.



REMAND

As the Board has determined that the claim has been reopened, 
the case must be returned to the RO to allow for a full 
merits analysis.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board views the newly enacted legislation to be 
clearly more beneficial to the veteran.  Therefore, review of 
the veteran's claim under the new legislation is required 
before the Board may proceed with appellate review.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Additionally, 
the Board finds that further development, in the form of a VA 
physician's file review, is warranted.

By rating decision in May 2000, the RO denied the appellant 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  In a statement 
received in February 2001, the appellant expressed 
disagreement with the May 2000 rating decision.  Under the 
circumstances, the record shows that the appellant has 
initiated an appeal from the May 2000 rating decision.  Based 
on the foregoing, appropriate action, including issuance of a 
statement of the case on this issue, is therefore necessary.  
38 C.F.R. § 19.26.  Although the Board in the past has 
referred such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims has 
indicated that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private medical 
records (not already of record) 
documenting the veteran's psychiatric 
treatment should be obtained and 
associated with the claims file.

2.  The RO should also review the claims 
file and ensure that all 
notice/assistance requirements of the 
Veterans Claims Assistance Act of 2000 
have been met.

3.  The RO should arrange for appropriate 
VA medical examiners to review the 
veteran's claims file and offer opinions 
regarding the following:  a) whether it 
is at least as likely as not that the 
veteran's service-connected pulmonary 
tuberculosis, permanent collapse of a 
lung or removal of six ribs caused or 
contributed to cause his death; b)  
whether it is at least as likely or not 
that the veteran's fatal gastrointestinal 
hemorrhaging and/or peptic ulcer disease 
was caused by psychiatric medications or 
by medications used to treat 
tuberculosis; c) whether it is at least 
as likely as not that the veteran had an 
acquired psychiatric disorder which was 
related to his active military service.  
All opinions must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.

4.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated from 
the May 2000 rating decision which denied 
the appellant entitlement to dependency 
and indemnity compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1151.  
The appellant and her representative 
should be clearly advised of the need to 
file a timely substantive appeal if she 
wishes to complete an appeal from that 
determination.

5.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefit sought can be granted.  If the 
issue remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure due process of law, 
address matters of medical complexity, and to ensure 
compliance with the Veterans Claims Assistance Act of 2000.  
The appellant and her representative have the right to submit 
additional evidence and argument in connection with the 
matters remanded by the Board.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 



